Judgment, Supreme Court, New York County (A. Kirke Bartley, J., at plea; Laura Ward, J., at sentence), rendered September 8, 2006, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him to a term of three years, and order, same court (Patricia Nunez, J.), entered on or about March 4, 2008, which denied defendant’s CPL 440.10 motion to vacate the judgment, unanimously affirmed.
After a thorough evidentiary hearing, the court properly denied defendant’s motion to vacate the judgment, made on the ground of ineffective assistance of counsel. There is no basis for disturbing the court’s credibility determinations (see generally People v Prochilo, 41 NY2d 759, 761 [1977]). Defendant received effective assistance in connection with his guilty plea (see People v Ford, 86 NY2d 397, 404 [1995]). The credible evidence established that counsel provided competent advice concerning sentencing and immigration matters and the viability of an agency defense, and it establishes that defendant did not need an interpreter. Concur—Andrias, J.P., McGuire, Moskowitz, Acosta and DeGrasse, JJ.